UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

UNITED STATES OF AMERICA ex rel.
TENNESSEE VALLEY AUTHORITY PLAIN'I`IFF

v. Civil No. 4:18-cv-OOOlO-GHD-JMV

AN EASEMENT AND RIGHT-OF-WAY

OVER 0.34 ACRE OF LAND,

MORE OR LESS, IN ATTALA COUNTY,

MISSISSIPPI, and S'I`EPHEN OLYMPIA SMITH, et al. DEFENDANTS

 

MEMORANDUM OPINION

 

Now before the Court is Plaintiff` United States of America’s motion for summary
judgment Doc. 13. For the reasons set forth below, the Court finds the motion should be

granted.

Background

The United States brought this eminent domain action to obtain an easement and right
of Way for the use by the Tennessee Valley Authority. With the complaint, the United
States filed a declaration of taking stating that intended to take an easement and right of
Way for the use of the Tennessee Valley Authority for the operating and maintaining power
and telephone lines. Decl. of Taking 11 4, Doc. 2. The easement sought is described in full
in an attachment to the Declaration of` Taking. See Easernent Description, Doc. 2-2.

The complaint identified Stephen Olympia Smith, Gary Alfred Smith, and Gwendolyn
Leatric Smith Harwick as owning said property as joint tenants With right of survivorship.
The United States also filed a notice of` condemnation and served each of the landowners
listed above. Pursuant to 40 U.S.C. §§ 31 14-31 18 this Court granted immediate possession

of the easement and right-of-Way to the TVA.

Based on independent appraisals commissioned by the TVA, the TVA estimated fair
and just compensation for the easement to be $600 and deposited that amount with the
Clerk of the Court.

Af`ter serving the Defendants, the United States and Defendant Gwendolyn Hardwick
settled her interest in the property for $200. Neither of the two remaining Defendants has
filed an answer objecting to the taking or demanding a jury trial on the issue of
compensation The United States now seeks summary judgrnent, asking this Court to
determine the amount of compensation due to the remaining owners and distribute the

funds accordingly.

Summary Judgment Standard in Eminent Domain Cases

“In an action involving eminent domain under federal law, the court tries all issues,
including compensation” except when a party demands a jury trial “within the time to
answer.” Fed. R. Civ. P. 7l.l(h). Here, no Defendant demanded a jury trial, and so, the
Court may decide the issue of compensation

In an eminent domain proceeding, summary judgment may be granted under Rule 56
when there is no genuine dispute as to any material fact. “Summary judgment is appropriate
in a condemnation case where there is no disputed issue of material fact.” Transwestern
Pz'peline Co. LLC v. 46. 78 Acres of Permanent Easement Locatea' in Maricopa Cty., 473
F. App'x 778, 779 (9th Cir. 2012) (citing Etalook v. Exxon Pipeline Co., 831 F.Zd 1440,
1446-47 (9th Cir. 1987)); see also United States v. 0.225 Acres of Land in Parz'sh of
Plaquemines, La., Etc., No. 16-0792, 2017 WL 2618852, at *4 (E.D. La. Jun. 6, 2017)
(summarily decided issue of compensation where no land owner appeared); United States
ex rel. Tennessee ValleyAuthority v. Tree-Removal Rights with Respect to land in McNaz'ry
County, Tenn., No. 15-1008, 2015 WL 5499434 (W.D. Tenn. Sept. 16, 2015) (granting

summary judgment in eminent domain proceeding on the issue of compensation).

The party moving for summary judgment bears the initial responsibility of informing
the Court of the basis for its motion and identifying those portions of the record it believes
demonstrate the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett,
477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (quoting Fed. R. Civ. P. 56(a)).
“An issue of fact is material only if ‘its resolution could affect the outcome of the action’.”
Manning v. Chevron Chem. Co., LLC, 332 F.3d 874, 877 (5th Cir. 2003) (quoting Wyatt v.
Hunt Plywooa' Co., 297 F.3d 405, 408 (5th Cir. 2002)). The burden then shifts to the
nonmovant to “go beyond the pleadings and by . . . affidavits, or by the depositions,
answers to interrogatories, and admissions on file, designate specific facts showing that
there is a genuine issue for trial.”. ” Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct.
2548, 91 L. Ed. 2d 265 (1986) (internal quotation marks omitted.); Littlejiela' v. Fomey
Indep. Sch Dist., 268 F.3d 275, 282 (5th Cir. 2001); Willis v. Roche Biomedz°cal Labs., Inc.,
61 F.3d 313, 315 (5th Cir. 1995).

Analysis

The Fifth Amended provides, in relevant part, that no “private property be taken for
public use, without just compensation.” U.S. Const. amend. V. In most cases, “just
compensation” is “the fair market value of the property on the date it is appropriated Kirby
Forestlndus., Inc. v. United States, 467 U.S. l, 10, 104 S. Ct. 2187, 2194, 81 L. Ed. 2d l
(1984). Where, as here, the United States took an easement rather than ownership of the
property, compensation is the “the difference between the market value of that tract before
and after the taking.” United States v. 8. 41 Acres of Land, More or Less, Situatea' in Orange
Cty., State ofTex., 680 F.2d 388, 391 (5th Cir. 1982)

The United States submits, as evidence of the value of these easements, the declaration
of Ivan J. Antal, a certified Mississippi property appraiser and TVA employee. Declaration,
Doc. 32-1. Antal stated that in preparing his appraisal, he consulted two appraisal reports

performed by independent appraisers and submitted to the TVA. Ia'. j| 4. Both independent

appraisers determined the fair market value of the easement to be $575. Id. Based on these
reports, Antal determined that the landowners should be compensated $600 in total for the
easement Id. jj 5.

The Court finds that United States has carried its initial burden of establishing that
$350. is a fair and just compensation for the easement Because the remaining Defendants
have failed to appear, the Court finds they have failed to carry burden of showing that a
genuine issue of material fact exists. See United Statesjbr Use of Tennessee Valley Auth.
v. Tree Removal Rights with Respect to Lana’ in Marshall Cly., Mississippi, No. 3:17-CV-
128-DMB-RP, 2018 WL 6072008, at *2 (N.D. Miss. Nov. 19, 2018) (granting summary
judgment where there was no “evidence showing the inadequacy of TVA's valuation
method.”); see Tree Removal Rights, 2015 WL 5499434, at *2 (“When the moving party
presents an appraisal by a credentialed property appraiser and the non-moving parties do
not contest it, that moving party is entitled to judgment as a matter of law on the issue of
just compensation”). The Court therefore finds that, based upon the undisputed evidence
submitted by the United States, $600 is a fair and just compensation for the easement
sought and should be awarded to Defendants based upon their respective interests in the

land as follows:

 

 

Owner Fractional Interest Amount
Stephen Olympia Smith 1/3 $200
Gary Alfred Smith 1/3 $200
Total 2/3 $400l

 

‘ The remaining 1/3 interest is accounted for by Defendant Gwendolyn Hardwick’s interest in the
land, which she settled for $200.

Conclusion

For these reasons, the Court finds that there is no genuine issue of material fact as to
the amount of just compensation for the easement and right»way-acquired and that the
United States motion should be granted Defendants are awarded an apportioned amount
of $600 as compensation for their respective fractional interest in the land.

An order in achc_lance With this opinion shall issue,

This the /_7d§of January, 2019.

SENIOR U.S. DISTRICT JUDGE

